The Chancellor.
If the allegations in the complainant’s bill were true, he had a perfect defence at law in the suit upon the notes. And as they were not negotiable and could not therefore be transferred to a bona fide purchaser who would acquire any greater interest therein than the payees themselves had, there was no reason for coming into this court except for the purpose of discovery, merely. The defendants in their answer .having denied the only allegations in the bill upon which the injunction could possibly be sustained, it was a matter of course to dissolve it upon the coming in of that answer. It is true, in cases of fraud, this court has concurrent jurisdiction with courts of *341law. And where a party comes into this court, in the first instance, to be relieved from a fraudulent contract, especially where a discovery is necessary to establish the fraud, this court having obtained jurisdiction of the cause for one purpose, may proceed and make a final decree therein between the parties, after such discovery has been obtained.
But even in cases of that kind, this court.does not grant an injunction for the mere purpose of transferring the jurisdiction from a court of law to this court, after the commencement of a suit there, except to stay the trial in the suit at law until the defendant in this court has fully answered the complainant’s bill. In this case, every allegation in the bill charging fraud in the obtaining of the notes, either by misrepresentation or otherwise, and the alleged fraud in obtaining possession of the written agreement afterwards, and which are sworn to be in the knowledge of the complainant only, are fully and unequivocally denied in the answer. If the complainant has any defence to these notes, therefore, it is one which is equally available in the suit at law as in this court. As the only pretence for coming into this court was to obtain a discovery by an answer, on oath, from the defendants, and the complainant having obtained all the aid this court could give him in that respect, the vice chancellor very properly dissolved the injunction, and left him to defend himself as he could before the court of law and a jury.
The belief of the complainant that no such company as the Rio Grande and Texas Land Company ever existed, and that the pretended company had no title to the lands for which the scrip was issued, is not sufficient to sustain the injunction; although the defendants are not able, by their answer, to show that the complainant’s belief is contrary to the fact. For if the other part of the answer is true, the complainant himself assumed the risk of the validity as well as of the value of the scrip he contracted to purchase. Whether the persons calling themselves the Rio Grande and Texas Land Company were in fact entitled to a conditional grant of land in Texas, under the coloniza*342tion laws of the congress of Coahuila and Texas authorizing the executive to receive contracts from Mexican empressarios for the settlement of vacant lands, or under the acts of 1834 and 1835, which were declared void by the constitution of Texas, adopted in March, 1836, or whether the company itself was an intended imposition upon both parties in this suit, appears to be a question of no importance in the decision of this appeal; although it may have a bearing upon the defence to the notes in the suit at law, if they were not founded upon'any consideration of benefit to the maker or of injury to the payees.
The order appealed from must be affirmed, with costs.